       Case 2:19-cv-00472-DMC Document 35 Filed 01/22/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    KAREEM J. HOWELL,                                 No. 2:19-CV-0472-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    D. GONZALES, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Before the Court is Defendants’ motion for an extension of time to reply to

19   Plaintiff’s opposition to Defendants’ motion for summary judgment. ECF No. 34. For good cause

20   shown, the Court grants Defendants’ motion. Defendants may file a reply to Plaintiff’s opposition

21   within 20 days of the date of this order.

22                  IT IS SO ORDERED.

23

24   Dated: January 21, 2021
                                                            ____________________________________
25                                                          DENNIS M. COTA
26                                                          UNITED STATES MAGISTRATE JUDGE

27

28
                                                        1
